The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to communication(s) filed on 03/04/2022. There are 4 claims pending in the application. Claim 1 has been amended, no new claims have been added or canceled. 

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in Republic of Korea on 10/30/2017, 11/17/2017, and 02/19/2020.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. “Hampel” (US 9,460,021 B2) in view of Walker et al. “Walker” (US 2014/0281311 A1).
1.	In regard to claim1 Hampel teaches: 
“A memory system (e.g., memory system 100 in Fig. 1), comprising: a first memory group including a cache region;” (e.g., column 3, lines 14-28; Fig. 1, the first memory module 118 includes a buffer device in the form of an integrated circuit (IC) 125, and a plurality of volatile memory devices in the form of dynamic random access memory (DRAM) ICs 103a-h; column 2, lines 13-17, the first hierarchy may act as a read/write cache for the controller and second hierarchy). The memory devices 103 in the first memory module 118 (hierarchy 101 of Fig. 1) represent the first memory group recited in the claim. 
“a second memory group having a different characteristic from the first memory group,” (e.g., column 3, lines 29-41; Fig. 1, the second memory module 120 is similar to the first memory module 118, with a buffer IC 126 and a plurality of memory devices 104a-h. However, the memory devices for the second module are of the nonvolatile type, such as flash memory…the memory devices for the second module are of the nonvolatile type, such as flash memory). The memory devices 104 in the second memory module 120 (hierarchy 102 of Fig. 1) represent the second memory group recited in the claim. The memory devices in the second memory module 120 comprises non-volatile or flash devices, which have different characteristics from DRAM volatile memory devices included in the first memory module 118. 
“the second memory group being physically separated from the first memory group;” (e.g., Fig. 1, column 2, lines 56-65; column 3, lines 29-51). Fig. 1 shows memory module 118 comprising a plurality of DRAM devices 103a-103h (e.g., first group of memory devices), and memory module 120 comprising plurality flash memory devices 104a-104h (e.g., first group of memory devices). Fig. 1 shows the two memory modules (e.g., groups) 118 and 120 physically separated from each other. However, Hampel does not appear to expressly teach while Walker discloses:
“a controller configured to store hot data of the second memory group into the cache region, and when a temperature or an energy consumption of a memory included in the second memory group is equal to or higher than a threshold value, throttle the memory by buffering data in the cache region in response to a write request for the memory.” (e.g., ¶ 0037, ¶¶ 0048-0049) remapping or migrating data to remove thermal hotspot.
Disclosures by Hampel and Walker are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the hierarchical memory modules taught by Hampel to include the throttling memory disclosed by Walker such that data is transferred or remapped from the second memory module to the first memory module cache buffer to reduce transaction activities and thus thermal effect (e.g., reduce or eliminate hotspot).
The motivation for including the throttling memory as taught by paragraph of [0034] of Walker is to improve performance or power usage or to satisfy other system constraints.
Therefore, it would have been obvious to combine teaching of Walker with Hampel to obtain the invention as specified in the claim.
2. 	In regard to claim 2 Walker further teaches: 
“wherein the controller disables the cache region when a temperature or an energy consumption of the cache region is equal to or higher than the threshold value.” (e.g., ¶ 0048, In some embodiments, the memory controller 120 may turn off (e.g., disable) data accesses to certain channels, banks or regions of the memory).
3. 	In regard to claim 3 Hampel further teaches: 
“wherein the first memory group is a volatile memory group (e.g., Fig. 1; column 3, lines 14-18, the first memory module 118 includes … a plurality of volatile memory devices in the form of dynamic random-access memory (DRAM), and the second memory group is a non-volatile memory group.” (e.g., Fig. 1; column 3, lines 32-33, the memory devices for the second module are of the nonvolatile type, such as flash memory).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view Walker as applied to claim 3 above, and further in view of LIU “Liu” (US 2015/0253831 A1).
4. 	In regard to claim 4 Hampel in view of Walker teach all limitations included in claim 3 but do not expressly teach while Liu discloses: 
“comprising a supercapacitor configured to supply a back-up power to the memory system, and wherein, when a power supply of the memory system is cut off, the controller flushes data stored in the cache region into the non-volatile memory group using the back-up power.” (e.g., ¶ 0079) using a super-capacitor to serve as a backup battery to supply power, and save data in cache into a NAND flash or another storage medium on which data loss does not occur in the case of power failure. 
Disclosures by Hampel, Walker and Liu are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the hierarchical memory modules taught by Hampel to include the throttling memory disclosed by Walker such that data is transferred or remapped from the second memory module to the first memory module cache buffer to reduce transaction activities and thus thermal effect (e.g., reduce or eliminate hotspot); furthermore, to include super-capacitor for backup power taught by Liu.
The motivation for including the throttling memory as taught by paragraph of [0034] of Walker is to improve performance or power usage or to satisfy other system constraints; furthermore, the motivation for using super-capacitor to supply backup power as taught by paragraph [0009] of Liu is to provide a method for adjusting voltage of the super-capacitor according to the configured size of the available capacity value of the Cache.
Therefore, it would have been obvious to combine teachings of Liu and Walker with Hampel to obtain the invention as specified in the claim.

Response to Remarks
	Applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claim 1 to recited, in part, the limitation:
“the second memory group being physically separated from the first memory group;”
Applicant argues the memory module 118 and memory module 120 of Hampel, which are considered to represent the first group and the second group, respectively are not physically separated from each other. Page 7 of the Remarks states:
“However, as shown in FIG. 1 (above), Hampel merely discloses that the second
memory module 120 is directly coupled to the first memory module 118, and thus data stored in the second memory module 120 can be migrated into the first memory module 118 without going through the controller 110.
That is, in Hampel, the controller 110 indirectly controls an operation of the
second memory module 120 via the first memory module 118.
Accordingly, Hampel does not disclose “the second memory group being physically separated from the first memory group” (page 8 of the Arguments, emphasis added).

First, there is nothing in the claimed specification describe or suggest that two memory groups are considered physically separated, if memory controller directly control operation of the first memory group and directly control operation of the second memory group. The Examiner respectfully submits that the memory modules or groups are considered physically separated if they are not physically connected to each other. Therefore, as shown in Fig. 1 of Hampel, memory module 120 is physically separated from the Memory module 118. Therefore, Examiner maintains his position. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
May 13, 2022